UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

TOWAKI KOMATSU,
                              Plaintiff,

                  -against-                                       ADMINISTRATIVE ORDER
                                                                       21-cv-1838 (RA)
UNITED STATES OF AMERICA, et al.,

                      Defendants.
_________________________________


IT APPEARING that Plaintiff Towaki Komatsu, proceeding pro se, in the case of Komatsu v.
United States of America, et al., 21-cv-1838 (RA), has brought constitutional claims against
various Court Security Officers (CSOs) and United States Marshals assigned to the Daniel Patrick
Moynihan and Thurgood Marshall United States Courthouses, and has brought claims against an
Assistant United States Attorney (AUSA) for the Southern District of New York and three judges
in this district; and
IT FURTHER APPEARING that for the above reasons the impartiality of the United States
District Judges of the United States District Court for the Southern District of New York might
reasonably be questioned;

IT IS THEREFORE DETERMINED that, pursuant to 28 U.S.C. § 455(a), said United States
District Judges of the Southern District of New York are disqualified from presiding over this civil
action, No. 21 CV 1838 (RA); and

IT WILL THEREFORE BE REQUESTED that the Chief Judge of the United States Court of
Appeals for the Second Circuit designate a District Judge from outside the Southern District of
New York, but from within the Second Circuit, pursuant to 28 U.S.C. § 294(c), to perform the
duties of a United States District Judge temporarily for the Southern District of New York for the
specific case Komatsu v. United States of America, et al., 21-cv-1838 (RA), and all related matters.


Dated: May 21, 2021
New York, New York


                                                       __________________________________
                                                         LAURA TAYLOR SWAIN, U.S.D.J.
                                                                  Chief Judge
